Citation Nr: 0522587	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  94-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to an earlier effective date for a grant of 
service connection for post-traumatic stress disorder, prior 
to April 22, 1992.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1968 to May 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision by the 
New York, New York, Regional Office (RO), which granted 
service connection for post-traumatic stress disorder, 
effective April 22, 1993.  May 1994 and June 1995 RO hearings 
were held.  In 1997, a General Counsel Opinion was rendered 
on appellant's earlier effective date claim at issue, holding 
that the addition of a diagnosis of post-traumatic stress 
disorder to the rating schedule, effective April 11, 1980, 
was "a liberalizing VA issue" for effective date purposes 
under 38 C.F.R. § 3.114(a).  An August 1999 RO hearing was 
held.  In a February 2000 determination (See February 2000 
Supplemental Statement of the Case), the RO assigned an 
earlier effective date of April 22, 1992 based on application 
of 38 C.F.R. § 3.114(a).  

In July 2000, a Travel Board hearing was held before one of 
the undersigned Veterans Law Judges/Board Members (N. R. 
Robin).  By an October 2000 decision, the Board denied said 
earlier effective date appellate issue.  Subsequently, in 
January 2001, the Vice Chairman of the Board denied a Motion 
for Reconsideration of that Board decision and the appellant 
appealed that October 2000 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
subsequent memorandum decision, the Court vacated the October 
2000 Board decision and remanded the case to the Board for 
readjudication.

In May 2004, the Board remanded the case to the RO for 
scheduling of a videoconference Travel Board hearing that was 
requested in December 2003.  In November 2004, a 
videoconference Travel Board hearing was held before one of 
the undersigned Veterans Law Judges/Board Members (Lawrence 
M. Sullivan).  

The appeal is REMANDED by the undersigned expanded panel of 
the Board (See 38 C.F.R. § 19.3 (2004)) to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

REMAND

Basically, the RO denied appellant's earlier effective date 
claim at issue on the grounds that (a) he did not file a 
"claim" for service connection for a psychiatric disorder 
until April 22, 1993, although he had a post-traumatic stress 
disorder as of April 11, 1980, the date a liberalizing VA 
issue (which added a diagnosis of post-traumatic stress 
disorder to the rating schedule) became effective; and (b) an 
effective date no earlier than April 22, 1992, one year prior 
to the April 22, 1993 receipt of claim, was warranted, since 
under 38 C.F.R. § 3.114(a), where a claim filed by the 
claimant is received more than one year after the effective 
date of the liberalizing VA issue, benefits may be authorized 
for a period of one year prior to the date of receipt of 
claim.  

According to the evidentiary record, although appellant and 
the RO apparently sought psychiatric treatment records dated 
in the 1970's or 1980's from a Los Angeles, California, VA 
Medical Center, it was reported that such records were for 
the most part unavailable.  However, a September 3, 1980 VA 
social worker's clinical record was subsequently obtained 
apparently by appellant or on his behalf.  Appellant and his 
attorney argue, in essence, that the September 3, 1980 VA 
social worker's clinical record included an impression of 
delayed stress syndrome, which subsequently became synonymous 
with the term post-traumatic stress disorder; that the social 
worker, as an agent of the VA, had appellant fill out a claim 
for benefits which he signed and informed him that she would 
file it for him; that either she failed to file it or VA lost 
the filed claim; and that alternatively, that September 3, 
1980 VA social worker's clinical record constitutes a formal 
or informal claim for service connection.  It is contended 
that although appellant or his attorney has unsuccessfully 
attempted to locate that social worker, the VA has failed in 
its duty to assist, by not attempting to locate that VA 
social worker for information regarding these allegations.  

According to the evidentiary record, it is unclear whether 
the RO has attempted to contact that VA social worker for 
information regarding appellant's allegations.  It is at 
least possible that VA might have personnel records or other 
information containing her last known address that could be 
of value in attempting to contact her.  Assuming she can be 
contacted, obtaining any information from her regarding 
appellant's allegations might potentially prove material in 
this case.  

Additionally, it is unclear whether the RO has specifically 
contacted the Los Angeles Regional Office to search for any 
additional psychiatric treatment records dated in the 1970's 
or 1980's and any documents/records filed in the 1970's or 
1980's that may constitute a claim for service connection for 
a psychiatric disorder.  

With respect to another matter, in the Court's memorandum 
decision, the Board was directed to address whether a VA 
receipt card was a general receipt or related to an 
application for compensation benefits.  In order to 
adequately address this question, it is the Board's opinion 
that additional development by the RO should be rendered.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the Los 
Angeles Regional Office and Medical 
Center to search for (a) any 
additional psychiatric treatment 
records dated in the 1970's or 
1980's and (b) any records/documents 
filed in the 1970's or 1980's that 
may constitute a claim for service 
connection for a psychiatric 
disorder.  Any such records or 
documents that might be available 
should be obtained and associated 
with the claims folders.  If such 
records or documents are 
unavailable, this should be noted in 
the claims folders.  

2.  The Los Angeles Regional Office 
and Medical Center should diligently 
attempt to contact the VA social 
worker who prepared the September 3, 
1980 VA clinical record in question 
and request her to provide written 
information regarding the underlying 
allegations, including whether 
appellant, or her on his behalf, had 
filed a claim with VA for service 
connection for a psychiatric 
disorder on or about that date.  Any 
such written information that may be 
obtained from her should be 
associated with the claims folders.  
If reasonable efforts to contact 
that VA social worker prove futile, 
this should be noted in the claims 
folders.  

3.  The RO should have an 
appropriate VA employee explain in 
writing whether appellant's undated 
VA receipt card in question was a 
"general receipt", related to an 
application for compensation 
benefits, or related to an 
application for another type of 
benefit.  If this matter cannot be 
determined without resort to mere 
conjecture, this should be commented 
upon by the employee.

4.  The RO should consider any 
additional evidence with respect to 
appellant's appeal and readjudicate 
the appellate issue as indicated.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	________________________		_________________________
    LAWRENCE M. SULLIVAN		   D. C. SPICKLER	
        Veterans Law Judge, 	          Veterans Law 
Judge, 
   Board of Veterans' Appeals	   Board of Veterans' 
Appeals

			
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


